DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Taoka et al. (US 2011/0207493 A1, hereinafter “Taoka”) in view of Nordstrom et al. (US 2014/0064202 A1, hereinafter “Nordstrom”), Aiba et al. (US 2013/0215838 A1, hereinafter “Aiba”) and Damnjanovic et al. (US 2010/0034303 A1, hereinafter “Damnjanovic”).
Regarding claims 1 and 4, Taoka discloses a user equipment that transmits an uplink signal to a base station using one of a multicarrier scheme and a single carrier scheme [see Fig. 3, 5, 9, para. 104-120, 180-182, 186-192; a user apparatus 100n that transmits an uplink signal to a base station apparatus 200 using one of a multicarrier scheme and a single carrier scheme], comprising: 
a receiver [see Fig. 5, para. 104; a receiving unit] that receives configuration information indicating that the multicarrier scheme or the single carrier scheme is applicable within a cell of the base station [see Fig. 5, para. 105, Fig. 9 step S908, para. 180-182, 188-189; receives configuration information indicating the radio access scheme (the multicarrier scheme or the single carrier scheme)] and switching between the multicarrier scheme and the single carrier scheme is performed [see Fig. 9, step S910, para. 190; the user apparatus switches the radio access scheme; also see para. 180, 182; between the multicarrier scheme and the single-carrier scheme selected by the base station] based on capability information of the user equipment [see para. 190; based on the radio access scheme, the transmission power and the modulation scheme transmitted from the base station. Note that the radio access scheme and the transmission power are determined based on the average reception SINR estimated from the CQI information reported from the user apparatus (see para. 187); the modulation scheme is based on the instantaneous reception SINR estimated from the CQI information reported from the user apparatus (see para. 188). Therefore, the user apparatus switches the radio access scheme based on the average reception SINR and the instantaneous reception SINR estimated from the CQI information of the user apparatus], and receives downlink control information from the base station through a downlink control channel [see Fig. 5, para. 105, Fig. 9 step S908, para. 189; receives downlink control information (radio access scheme, the transmission power and the modulation scheme) from the base station through a physical downlink control channel (L1/L2 control channel)], the user equipment transmitted control information to the base station [see Fig. 9 step S902, para. 186; the user apparatus sent a radio resource assignment request to the base station apparatus; also see para. 187-188; CQI information reported from the user apparatus]; 
a processor [see Fig. 5, para. 109; radio access scheme switch unit 108] that determines whether the multicarrier scheme is used or the single carrier scheme is used based on the received downlink control information [see Fig. 9 steps S908-S910, para. 109, 180-182, 190; that determines whether the multicarrier scheme is used or the single carrier scheme is used based on the received downlink control information (radio access scheme, the transmission power and the modulation scheme)], wherein the received downlink control information indicates whether the multicarrier scheme is used or the single carrier scheme is used [see Fig. 9 steps S904, S908, para. 187, 189-190; the received downlink control information indicates whether the multicarrier scheme is used or the single carrier scheme is used]; and 
a transmitter [see Fig. 5, para. 104; a transmission unit] that transmits the uplink signal using the determined one of the multicarrier scheme and the single carrier scheme [see Fig. 5, para. 120, Fig. 9 step S912, para. 180-182, 189-191; that transmits the uplink signal using the determined one of the multicarrier scheme and the single carrier scheme]. 
Taoka does not explicitly disclose the configuration information indicating “both” the multicarrier scheme and the single carrier scheme and switching is performed “using one of a dynamic switching and a semi-static switching”.
However, Nordstrom teaches a user equipment that receives configuration information indicating that both the multicarrier scheme and the single carrier scheme are applicable within a cell of a base station [see Fig. 8, para. 68; a user node that receives configuration information from a network node indicating first intervals for the multi-carrier mode and second intervals for a single carrier mode] and switching is performed using a dynamic switching [see para. 49; the mode switching scheme is configured dynamically by the network for a specific user node depending on the capabilities and current conditions of that user node].
Therefore, it would have been obvious to one having ordinary skill in the art before the effectively filing date of the claimed invention to provide “a user equipment that receives configuration information indicating that both the multicarrier scheme and the single carrier scheme are applicable within a cell of a base station and switching is performed using a dynamic switching”, as taught by Nordstrom, into the system of Taoka so that it would enable a user node to maintain a connection with a network node when operating in a multi-carrier mode using a first filter configuration to receive multiple frequency carriers simultaneously for downlink communication [see Nordstrom, abstract].
The combined system of Taoka and Nordstrom does not explicitly disclose receives downlink control information from the base station “after a predetermined time has elapsed since” the user equipment transmitted control information to the base station.
However, Aiba teaches user equipment receives downlink control information from base station after a predetermined time has elapsed since the user equipment transmitted control information to the base station [see Fig. 6, para. 167-168; mobile station receives downlink control information from base station in subframe n after a subframe n-1 has elapsed since the mobile station 200 transmitted P-SRS to the base station in subframe n-2].
Therefore, it would have been obvious to one having ordinary skill in the art before the effectively filing date of the claimed invention to provide “user equipment receives downlink control information from base station after a predetermined time has elapsed since the user equipment transmitted control information to the base station”, as taught by Aiba, into the combined system of Taoka and Nordstrom so that it would perform efficient scheduling [see Aiba, para. 40].
The combined system of Taoka, Nordstrom and Aiba does not explicitly disclose “a rank indicator” included in the received downlink control information.
However, Damnjanovic teaches a rank indicator included in downlink control information [see para. 93; a rank indicator (RI) included in DCI].
Therefore, it would have been obvious to one having ordinary skill in the art before the effectively filing date of the claimed invention to provide “a rank indicator included in downlink control information”, as taught by Damnjanovic, into the combined system of Taoka, Nordstrom and Aiba so that it would communicate grant information to mobile devices that have single carrier and/or multicarrier capability [see Damnjanovic, abstract].

Regarding claim 2, Taoka discloses wherein the receiver [see Fig. 5, para. 104; a receiving unit] receives a determination criterion of whether the multicarrier scheme is used or the single carrier scheme is used from the base station [see Fig. 5, para. 105, Fig. 9 step S908, para. 181-182, 189; receives modulation scheme of whether the multicarrier scheme is used or the single carrier scheme is used from the base station], and the processor [see Fig. 5, para. 109; radio access scheme switch unit 108] determines whether the multicarrier scheme is used or the single carrier scheme is used based on information obtained by decoding the received downlink control information and the determination criterion [see Fig. 9 step S910, para. 105, 109, 181-182, 190; determines whether the multicarrier scheme is used or the single carrier scheme is used based on radio access scheme switch signal obtained by decoding the received downlink control information and the modulation scheme]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T LE whose telephone number is (571)270-5615.  The examiner can normally be reached on M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T LE/
Examiner, Art Unit 2469

/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469